DETAILED ACTION
This office action is in response to the communication received on 04/13/2022 concerning application no. 15/828,900 filed on 12/01/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 8 – 9, filed 03/29/2022, with respect to the 35 USC 103 rejections and in light of the amendments authorized by examiner’s amendment have been fully considered and are persuasive.  The 35 USC 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura C. Brutman on 06/16/2022.
The application has been amended as follows: 
Claim 10
Delete claim 10.
Claim 13
On line 12, delete “an analysis computer provided with said MR images to an analysis computer said analysis computer” and insert --an analysis computer provided with said MR images, said analysis computer--
Claim 22
Delete claim 22.

Allowable Subject Matter
Claim(s) 1 – 9, 11 – 21 and 23 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
In combination with the other limitations as claimed, a pulse wave velocity (PWV) measurement method in which pulse wave arrival is detected by analyzing intensity values in different slices derived from at least two MR slice images and PWV is calculated from the arrival of pulse wave without relying on a local velocity measured by phase contrast imaging is not shown or suggested by the prior art of record.
Support for the limitations directed to “wherein the calculation lacks reliance on a local velocity measured by the phase contrast imaging” is seen to be derived from the paragraph spanning pages 3 and 4 of the original specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Runge, Val M. et al.: The Physics of Clinical MR Taught Through Images is cited as illustrating in-plane resolution and the units relied upon to describe in-plane resolution (pg. 36, 1st paragraph).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793